Citation Nr: 0622512	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
degenerative arthritis of the feet, now rated as 10 percent 
disabling. 

2.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot. 

3.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased initial ratings for bilateral degenerative 
arthritis of the feet and hallux valgus of the right foot and 
left foot. 


FINDINGS OF FACT

1.  The veteran has bilateral degenerative arthritis of a 
group of minor joints in both feet, confirmed by X-ray, with 
no incapacitating episodes. 

2.  The veteran has not had metatarsal head resection of the 
right hallux, and the disability is not equivalent to 
amputation of the toe. 

3.  The veteran has not had metatarsal head resection of the 
left hallux, and the disability is not equivalent to 
amputation of the toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral degenerative arthritis of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5003, 5010 (2005).

2.  The criteria for a compensable rating for hallux valgus 
of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5280 (2005).

3.  The criteria for a compensable rating for hallux valgus 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in January 2003; a statement of the case in 
September 2004; and a supplemental statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in a supplemental 
statement of the case in October 2004. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks increased ratings for several foot 
disabilities because he feels that the conditions are more 
severe than are recognized by the existing ratings. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40. "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

Since the veteran timely appealed the ratings initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

As a preliminary matter, the Board notes that the veteran was 
granted service connection and a 50 percent rating for post-
operative correction of bilateral hypermobile flat feet 
effective August 1976.  This rating is warranted, in part, 
for extreme tenderness of the plantar surfaces of the feet 
and accentuated pain on manipulation and use.  38 C.F.R. 
§ 4.71a, DC 5276.  

Degenerative Arthritis 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003 (2005).  However, there are no 
limitation of motion criteria in the diagnostic codes for 
conditions of the feet.  In the absence of limitation of 
motion criteria, compensable ratings for degenerative 
arthritis can be assigned when there is X- ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups (10 percent), or x-ray evidence of the 
same with occasional incapacitating exacerbations (20 
percent).  For the purpose of rating disability from 
arthritis, the interphalangeal, metatarsal and tarsal joints 
of the lower extremities are considered groups of minor 
joints.  38 C.F.R. § 4.45 (f). 

In April 2001, a VA physician diagnosed bilateral 
osteoarthritis of the feet, confirmed by X-ray indications of 
degenerative changes at two joints in each foot.  The X-ray 
also identified an acute fracture of the left foot.  In July 
2002, a private physician and a VA podiatrist in identically 
worded letters confirmed the diagnosis, referring to recent 
X-rays not of record.  The private physician provided the 
same diagnosis again in a February 2003 letter.  However, in 
July 2004, another VA physician referred to an October 2003 
X-ray and concluded that there were no indications of 
arthritis.  The radiologist noted no significant joint 
effusion, no fractures, and no significant changes since the 
last radiograph in September 2002 that is not of record.  
Although the physician noted his awareness of the veteran's 
history of surgery for flat feet, he did not attribute the 
veteran's symptoms of pain to any particular condition.  

The Board acknowledges that different examiners may not 
describe the same disability in the same language and 
features of the disability which may have persisted unchanged 
may be overlooked or a change for the better or worse may not 
be accurately appreciated or described.  38 C.F.R. § 4.2.  
Therefore, applying the "benefit of the doubt" in favor of 
the veteran, the Board concludes that there is X-ray evidence 
of arthritis in minor joint groups in both feet.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Treatment notes between April 2001 and July 2004 record the 
veteran's symptoms of occasional flare-up pain in essentially 
the same manner and degree of severity.  The effect of the 
disability on the veteran's daily activities is described in 
the July 2004 examination report.  The veteran uses arch 
supports in his shoes and walks with a normal gait without 
other support devices.  He reported experiencing recurrent 
bilateral pain three to four times per month lasting one to 
two days.  He uses moist paraffin treatments on painful days 
and takes analgesic medication twice a month.  He walks 
without significant limits but has pain when walking long 
distances or on hard surfaces.  He avoids running and other 
sports but can exercise on a stationary bicycle.  His 
activities of daily life are not impaired.  He works full 
time but stated that he has taken 8-10 days off work in six 
months due to pain.  Although there is no limitation of 
motion criteria in the rating schedule, the veteran's range 
of motion of his right foot was 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion and his range of motion of 
his left foot was 15 degrees of dorsiflexion and 30 degrees 
of plantar flexion, all without pain, weakness, fatigue, or 
lack of endurance following initial and repetitive use. 

The Board concludes that the veteran does not experience 
occasional incapacitating exacerbations.  Additionally, the 
Board concludes that compensation for additional functional 
loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted. 

The term "incapacitating episodes" is defined in 38 C.F.R. 
§ 4.71a, DC 5243, only for spinal disabilities, as requiring 
bed rest and treatment by a physician.  Strict analogous 
application of the definition to foot disabilities is not 
appropriate.  In general, 38 C.F.R. § 4.1 provides that 
rating schedules represent impairment in earning capacity and 
the limitation of activity.  The veteran's routine range of 
motion is substantial and without pain.  There is no medical 
evidence that correlated days off work to specific visits to 
medical care providers or that showed a physician prescribed 
restricted activities or special treatment on painful days 
other than moist heat and analgesic medication.  There is no 
evidence that his employer limited the veteran's duties or 
considered terminating or altering his employment as a result 
of occasional absences.  Since the veteran is able to perform 
adequately in his chosen full-time position and can perform 
all activities of daily living, there is no incapacitation.  
The Board also notes that no medical provider has attributed 
a separate component of pain caused by arthritis from that 
caused by the residuals of hypertrophic flat feet that is 
already compensated in part for pain. 

In sum, the weight of the credible evidence demonstrates that 
a rating in excess of 10 percent for bilateral degenerative 
arthritis of the feet is not warranted.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
.  
Bilateral Hallux Valgus

A compensable rating for hallux valgus is warranted if there 
has been a resection of the metatarsal head or if the 
disability is equivalent to the amputation of the great toe.  
38 C.F.R. § 4.71a, DC 5280. 

In April 2001, a VA physician noted that a concurrent X-ray 
showed bilateral hallux valgus deformities.  In July 2002, a 
private physician and VA podiatrist diagnosed bilateral 
hallux valgus and hallux limitus deformities.  In July 2004, 
a VA physician referred to an October 2003 X-ray and 
concluded that there was no hallux valgus of the right foot 
and minimal deviation of no more than 5 degrees of the left 
foot.  There is no medical evidence in the claims file 
showing a resection of the metatarsal head of either foot or 
an assessment of the disability of either foot as equivalent 
to the amputation of the great toe. 

The weight of the credible evidence demonstrates that a 
compensable rating for bilateral hallux valgus is not 
warranted.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  




      ORDER

An increased initial rating for bilateral degenerative 
arthritis of the feet is denied. 

A compensable initial rating for hallux valgus of the right 
foot is denied. 

A compensable initial rating for hallux valgus of the left 
foot is denied. 




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


